IN THE SUPREME COURT OF THE STATE OF MONTANA

in ne ADoPTtoN or INTERNAL ) Agj@ 2 4 j
oPEaArrNo ante aisoAnon\J'G ) o a D s n ?UUU
CHILD CoNFIDENTIALrrY. ) . __ @_‘_ ’ »
.,,.¢§»il<=.'_»°'; §ti.s;;j;§,§'§{'éo
__  -'~.tr'z-‘.ig'-`_,,_Nqu_r_-_,.]

It has come to our attention that our current method of maintaining the confidentiality
of minors who are the subject of child abuse or termination of parental rights proceedings is
insufficient Heretofore, we have been attempting to maintain the confidentiality of these
children by referring to them by their initials in our opinions However, by referring to their
parents by their parents' actual names, it is unlikely that we are maintaining the
confidentiality ofthese children. lt is not difficult to discern the identity of children when
their parents are clearly identified

Therefore, in order to provide greater confidentiality for minor children who are the
subject of child abuse and termination of parental rights cases,

lT IS HEREBY ORDERED that the following internal Operating Rule be adopted as
Rule lO, Section Vll "General," and the current Rule 10, Section VII, be renamed Rule l l.

10. In all opinions regarding the abuse and neglect of children and the tennination
of parental rights pursuant to Title 41, Chapter 3, MCA, the Court shall attempt to maintain
the confidentiality of children by referring to both the children and the parents involved by

their initials or first names only as justice requires

IT lS FURTHER ORDERED that the Clerk of this Court shall prepare and mail
copies ofthis Order to:

The Code Commissioner and Director of Legal Services for the State of Montana;
The District judges ofthe State ofl\/iontana;

Thc C`lerl